Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2022 has been entered. Claim 6 is cancelled while claims 1-4, 15-18, and 20 are currently amended. Claims 1-5 and 7-20 are currently pending.

Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art could be found to teach all the claimed limitations. In particular, no prior art could be found to teach the claimed approach to increasing bandwidth utilization in encapsulation tunnels that involves: discovering the MTU of an encapsulation tunnel; identifying a packet that enters a start point of the tunnel that spans at least a portion of a network; checking, during a time interval, if enough packet data has entered the start point to satisfy a size threshold of the tunnel, based at least on the MTU; determining at an expiration of the time interval if the size threshold has not been met, marking such a determination as 
The claimed invention, identifies a packet that enters a start point of an encapsulation tunnel that spans at least a portion of a network.  The invention then discovers a maximum transmission unit of the encapsulation tunnel.  During a certain time interval, the invention checks whether enough network packet data has entered the start point of the encapsulation tunnel to satisfy a size threshold of the encapsulation tunnel that is based at least in part on the maximum transmission unit of the encapsulation tunnel. The invention next determines that the size threshold of the encapsulation tunnel has not been satisfied at an expiration of the certain time interval despite the packet having entered the start point of the encapsulation tunnel. The invention then also detects an encapsulation-triggering event in connection with the packet, wherein the encapsulation-triggering event comprises the expiration of the certain time interval while awaiting arrival of enough network packet data to satisfy the size threshold.  Upon detecting the encapsulation-triggering event: the packet is encapsulated and forwarded via the start point of the encapsulation tunnel toward an end point of the encapsulation tunnel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456